Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-11, 14-16, 19, 20, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that the binding of PD-1 to PD-L2 results in delivery of an inhibitory stimulus to the T cell, leading to inhibition of T cell proliferation, cytokine production, and T cell cytolysis. Further, upon resistance to commercialized small molecule inhibitors such as BRAF or MEK inhibitors, there is an upregulation of PD-L2 surface expression on tumor cells and immune cells in the tumor microenvironment. Thus, PD-L2 has an oncogenic-role in mediating acquired resistance to BRAF and/or MEK inhibitors (see Background of Invention). As such, artisans would be motivated to develop anti-PD-L2 therapeutics to treat cancer and patient subgroups having high PD-L2 expression on tumors. To this end, Applicant developed several anti-human PD-L2 clones 1A1-C2, 2C4-E4, 8B5-B1, 11C11-H5, 19C3-B3, 10D1-G1, 7H5-C5, 9A3-C7, 10A9-D2, 19B3-B3, and 12A1-D4 (see Example 1 and Tables 3-11); however, as presently written, the claims fail to disclose any structural features for the broad genus of antibodies or antigen-binding fragments having undefined amino acid substitutions in the CDR sequences that are correlated with the function of binding to human PD-L2.  
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims encompass anti-human PD-L2 antibodies and antigen-binding fragments wherein the amino acid sequences of the six CDRs are not fully defined. Several studies have further shown that each CDR has its own unique amino-acid composition, different from the composition of the other CDRs. Additionally, each CDR has a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al.  Frontiers in immunology 4 (2013): 302). Thus, CDRs are highly diverse in structure, and their sequences do not readily correlate to antigen binding in a predictable fashion. While the Applicant has disclosed the generation of several anti-PD-L2 antibody clones (see Working Examples), such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies and antigen binding fragments that share the same functional property commensurate in scope of claims.
Specifically, the claimed anti-human PD-L2 antibodies can have up to 1, 2, or 3 amino acid residue substitutions in the CDR sequences (see Claim 1; Claim 2, part (r); and Claim 3, part (r)). Without a limiting definition, the substitutions in the CDR sequences of the claimed antibodies can encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acid substitutions are present in the CDR sequences of the claimed antibodies such that the ability of the claimed antibodies to bind to human PD-L2 is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which amino acid substitutions can be made in the CDR sequences of the claimed antibodies such that the ability of the antibodies to bind to human PD-L2 is retained. Accordingly, the nucleic acids encoding the anti-PD-L2 antibodies comprising undefined amino acid substitutions in the CDR sequences as recited in claim 11 are also lacking in adequate written description.  
It should also be noted that claim 10 recites an antibody or antigen-binding fragment that binds to the same epitope and/or competes for the same epitope as one of the claimed anti-PD-L2 antibodies; however, as presently written, the claim fails to disclose any structural detail for the broad genus of antibodies and antigen-binding fragments having the functional properties of binding to and/or competing for the same epitope as the anti-PD-L2 antibodies of the claimed invention. 
While the antibodies and antigen-binding fragments of the claimed invention are intended to bind human PD-L2, artisans would not be able to envision the complete structure of an antibody or antigen-binding fragment, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of anti-human PD-L2 antibodies and antigen-binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies and antigen-binding fragments and the function of binding to human PD-L2, expect for those anti-human PD-L2 antibodies having six fully-defined CDR sequences. Accordingly, any nucleic acid encoding an anti-human PD-L2 having undefined amino acid substitutions in the CDR sequences would also lack adequate written description. Further, the claimed genus of antibodies and antigen-binding fragments that bind to and/or compete for the same epitope as one of the claimed anti-PD-L2 antibodies also lack adequate written description as there are no structural details provided for said antibodies/antigen-binding fragments having the recited functional properties in claim 10. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-human PD-L2 antibodies and antigen-binding fragments as well as nucleic acids encoding the anti-human PD-L2 antibodies or fragments thereof at the time the instant application was filed.

Enablement
Claims 1-11, 14-16, 19, 20, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to an antibody or fragment thereof in which an anti-human PD-L2 antibody comprises six CDR sequences having up to 1, 2, or 3 undefined amino acid substitutions.  
The specification teaches the development of several anti-human PD-L2 clones 1A1-C2, 2C4-E4, 8B5-B1, 11C11-H5, 19C3-B3, 10D1-G1, 7H5-C5, 9A3-C7, 10A9-D2, 19B3-B3, and 12A1-D4 that were found to have higher affinity binding to PD-L2, greater blocking of the PD-L2-PD-1 interaction,  and/or greater TCR-mediated upregulation of IL-2 expression compared to the reference antibody M1H18 (see Examples and Figures). 
The specification, however, does not provide any working example demonstrating that different amino acid substitutions can be made in the CDRs of the claimed antibodies such that binding to human PD-L2 is retained; and if the claimed antibody is unable to bind to a human PD-L2, artisans would not have a practical use for such an antibody within the scope of the claimed invention. 
As stated earlier, the claims encompass antibodies in which up to 1, 2, or 3 undefined amino acid substitutions are present in the CDR sequences. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). Without a reduction to practice, it is unclear how undefined amino acid substitutions made in the CDR sequences of the claimed antibodies would impact the ability of the antibody to bind to human PD-L2.
While the claimed anti-PD-L2 antibodies exhibited better functional properties compared to the reference antibody M1H18, there is no evidence provided that the reference antibody 24F.10C12 was used to examine the functional properties of the claimed anti-PD-L2 clones as recited in claim 4. Further, there is no evidence provided in the working examples that the claimed anti-PD-L2 antibodies can bind to another receptor other than PD-1 as recited in claim 9. Therefore, absent of evidence to the contrary, artisans would not reasonably expect the claimed anti-PD-L2 antibodies to bind to an additional or alternative receptor other than PD-1 nor to have superior functional properties relative to the 24F.10C12 reference antibody, which was not studied in the working examples. 
It would require undue trial and error experimentation for artisans to determine the amino acid substitutions that can be made in the CDR sequences of the antibodies of the claimed invention such that the ability to bind to human PD-L2 is retained.  Further, absent of evidence to the contrary, amino acid mutations that can be made in the CDRs sequences can potentially disrupt antigen binding and functional activity. As such, there would be no practical use for the claimed antibodies within the scope of the claimed invention if they are not able to bind to a human PD-L2. Lastly, there is no evidence provided that the claimed anti-PD-L2 antibodies have better functional properties compared to the 24F.10C12 reference antibody nor that the anti-PD-L2 antibodies are capable of binding to a receptor other than PD-1. Therefore, the specification does not reasonably enable artisans to make and use the claimed antibodies that bind to human PD-L2 over the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 23, the phrases “preferably” and "such as" render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644